DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 18 and 20-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kikuchi (US 20170036691 A1).
Regarding claim 1, Kikuchi discloses a reducer of an electric power-assisted steering apparatus (see Fig. 1, 15) comprising: a second shaft (see Fig. 2, 18) that is gear-coupled to a worm wheel (19) by a worm (18c) disposed on an outer circumference of the second shaft (see Fig. 2) and is connected to a first shaft (14a) driven by a motor (see Fig. 1, 14) through a power transfer member (see Fig. 2, 40); a bearing (23) coupled to an inside of a gear housing (17) so as to support rotation of the second shaft (see Fig. 2); and a ring-shaped fixing member (39) that is coupled to the second shaft and supported by a first side (right side in the figure) of an inner ring (25) of the bearing, and provides support between the second shaft and the bearing (see Fig. 2), wherein the power transfer member comprises a first boss (see Fig. 3, 50) coupled to the first shaft and a second boss (60) coupled to the second shaft, wherein an axial damper (73) disposed between the first boss and the second boss to elastically support the first boss and the second boss (see Fig. 3), wherein the reducer further comprises a radial damper (71) configured to elastically deform in a radial direction and disposed between the first boss and the second boss (see Fig. 5A-5C), wherein the radial damper is spaced apart from the axial damper (see Fig. 3) wherein the radial damper comprises one or more holes (74) positioned between outer and inner surfaces of the radial damper (see Fig. 3), and the first boss comprises a first protrusion portion (52) disposed in the one or more holes positioned between the outer and inner surfaces of the radial damper (see Fig. 4), and wherein the inner surface of the radial damper has one or more grooves (75), and the second boss comprises a second protrusion portion (64) having one or more parts protruding in a radial direction and disposed in the one or more grooves formed on the inner surface of the radial damper (see Fig. 5A).
Regarding claim 2, Kikuchi discloses the first protrusion portion (52) of the first boss (50) is rib-shaped and protrudes in an axial direction (see Fig. 3); the second boss (60) is coupled to an extending portion (see Fig. 2, 18a) stepped in and extending from an end portion of the second shaft (18) and the second protrusion portion (64) of the second boss (60) is rib-shaped and protrudes in the axial direction (see Fig. 3); and the first protrusion portion and the second protrusion portion are inserted into the radial damper (see Fig. 4, and 5A), and the radial damper is elastically deformed in the radial direction (see Fig. 5A-5C).
Regarding claim 3, Kikuchi discloses the first shaft (14a) and the second shaft (18) are spaced from each other in the axial direction (see Fig. 2), the first boss (50) and the second boss (60) are spaced from each other in the axial direction (see Fig. 2).
Regarding claim 18, Kikuchi discloses the axial damper (70) is disposed between grooves (55, 61c) formed on each of the first and second bosses (50, 60).
Regarding claim 20, Kikuchi discloses the first protrusion portion (52) of the first boss (50) having one or more parts protruding toward the second boss (see Fig. 3), and the one or more parts of the second protrusion portion (64) protruding in the radial direction protrudes toward the first boss (see Fig. 3).
Regarding claim 21, Kikuchi discloses a reducer of an electric power-assisted steering apparatus (see Fig. 1, 15) comprising: a second shaft (see Fig. 2, 18) that is gear-coupled to a worm wheel (19) by a worm (18c) disposed on an outer circumference of the second shaft (see Fig. 2) and is connected to a first shaft (14a) driven by a motor (see Fig. 1, 14) through a power transfer member (see Fig. 2, 40); a bearing (23) coupled to an inside of a gear housing (17) so as to support rotation of the second shaft (see Fig. 2); and a ring-shaped fixing member (39) that is coupled to the second shaft and supported by a first side (right side in the figure) of an inner ring (25) of the bearing, and provides support between the second shaft and the bearing (see Fig. 2), wherein the power transfer member comprises a first boss (see Fig. 3, 50) coupled to the first shaft and a second boss (60) coupled to the second shaft, wherein an axial damper (73) disposed between the first boss and the second boss to elastically support the first boss and the second boss (see Fig. 3), wherein the reducer further comprises a radial damper (71) configured to elastically deform in a radial direction and disposed between the first boss and the second boss (see Fig. 5A-5C), wherein the radial damper is spaced apart from the axial damper (see Fig. 3) wherein the radial damper comprises one or more holes (74) positioned between outer and inner surfaces of the radial damper (see Fig. 3), and the first boss comprises a first protrusion portion (52) disposed in the one or more holes positioned between the outer and inner surfaces of the radial damper (see Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claim 5-6, 8, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 20170036691 A1) in view of Segawa (US 20170175821 A1).
Regarding claim 5, Kikuchi fails to disclose the second boss comprises a receiving groove which is depressed in a surface of the second boss facing the bearing and the fixing member is located in the receiving groove. However, Segawa teaches the second boss (see Fig. 3, 25) comprises a receiving groove (left opening of 25 in Fig. 3) which is depressed in a surface of the second boss facing the bearing (left surface of 25 in Fig. 3) and the fixing member (angled and stepped portion of 24) is located in the receiving groove (see Fig. 3). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Kikuchi with a receiving groove formed in the second boss in which the fixing member is provided, as taught by Segawa, to reduce the axial size requirements of the reducer, and to axially and radially fix the fixing member so that movement of the shaft cannot occur causing excessive wear and damage.
Regarding claim 6, Kikuchi discloses an enlarged diameter portion (see Fig. 2, portion of 17 where 29 is provided), which is stepped, has an enlarged diameter, and is disposed on an inner circumferential surface of the gear housing (see Fig. 2); and a plug (29) is screw-coupled to the enlarged diameter portion so as to support and fix one side (right side in the figure) of an outer ring (27) of the bearing (23).
Regarding claim 8, Kikuchi discloses the gear housing (17) comprises a first stepped portion (28) stepped in and protruding from the inner circumferential surface thereof to support a second side (left side in the figure) of the outer ring (27) of the bearing (23).
Regarding claim 10, Kikuchi discloses the second shaft (18) comprises a second stepped portion (portion to the left of 25 in the figure) stepped in and protruding from an outer circumferential surface thereof to support a second side (left side in the figure) of the inner ring (25) of the bearing (23).
Regarding claim 19, Kikuchi fails to disclose the axial damper disposed between the first boss and the second boss has a hole. However, Segawa teaches the axial damper (see Fig. 10A, 44) disposed between the first boss (16a) and the second boss (18a) has a hole (see Fig. 11A). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the axial damper to have a hole, as taught by Segawa, to reduce the weight of the axial damper while also reducing the cost of manufacturing.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 20170036691 A1) in view of Segawa (US 20170175821 A1) and Shiina (US 20070102228 A1).
Regarding claim 7, Kikuchi fails to disclose an elastic support member is disposed between a first side of the outer ring of the bearing and the plug. However, Shiina teaches an elastic support member (see Fig. 5, 16) is disposed between a first side of the 5outer ring of the bearing (7) and the plug (11). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Kikuchi with an elastic support member, as taught by Shiina, to suppress the movement of the worm in the axial direction and to push the worm toward the worm wheel (see paragraph [0088]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 20170036691 A1) in view of Segawa (US 20170175821 A1) and Fuechsel (US 8667858 B2).
Regarding claim 9, Kikuchi fails to disclose an elastic support member is disposed between the second side of the outer ring of the bearing and the first stepped portion of the gear housing. However, Fuechsel teaches an elastic support member (see Fig. 2b, 59) is disposed between the second side of the outer ring of the bearing (50) and the first stepped portion of 15 the gear housing (20). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Kikuchi with an elastic support member, as taught by Fuechsel, to dampen vibrations caused by axial movement of the second shaft (see column 7 lines 18-20).

Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 20170036691 A1) in view of Segawa (US 20170175821 A1) and Kajikawa (JP 2012131249 A).
Regarding claim 11, Kikuchi fails to disclose the second shaft comprises an inclined groove depressed in the outer circumferential surface thereof, and the fixing member is inserted in and fixed to the inclined groove. However, Kajikawa teaches the second shaft (see Fig. 5a, 23) comprises an inclined groove depressed in an outer circumferential surface thereof (under 432), and the fixing member (43) is25 inserted in and fixed to the28 inclined groove (see Fig. 5a). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Kikuchi with a second shaft having an inclined groove and a fixing member inserted and fixed to the inclined groove, as taught by Kajikawa, to provide an axial support for the bearing while also being replaceable to reduce play cause by wear during use.
Regarding claim 12, the combination of claim 11 elsewhere above would necessarily result in the following limitations: the inclined groove comprises a stepped support surface facing one side 5 surface of the inner ring of the bearing (Kajikawa, 27, see Fig. 2), a first side of the fixing member (Kajikawa, 43) supports the stepped support surface, and a second side of the fixing member supports the bearing thereby fixing the bearing (Kajikawa, Fig. 2).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 20170036691 A1) in view of Shiraishi (JP 2013160241 A).
Regarding claim 17, Kikuchi fails to disclose one or more grooves are formed on an outer circumferential surface of the axial damper disposed between the first boss and the second boss. However, Shiraishi teaches one or more grooves (see Fig. 10A, 34a) are formed on an outer circumferential surface of the axial damper (30a) disposed between the first boss (46a) and the second boss (46b). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Kikuchi in view of Shiraishi with grooves formed on the axial damper, as taught by Segawa, to provide additional rotational elasticity during rotational transmission between the two shafts and to prevent relative rotation between the two shafts.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 20170036691 A1) in view of IRA.
Regarding claim 22, Kikuchi discloses the axial damper (see Fig. 3, 73) comprises an outer portion (outer portion of 73) elastically supporting the first boss (50) and the second boss (60). Kikuchi an inner portion supplementing a rigidity of the outer portion of the axial damper and disposed in the outer portion of the axial damper. However, IRA teaches an inner portion (see paragraph 4, inserts) supplementing a rigidity of the outer portion of the axial damper and disposed in the outer portion of the axial damper (see figure, wherein reinforcing inserters are placed inside the rubber). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Kikuchi with an inner portion supplementing a rigidity of the outer portion, as taught by IRA, to provide a longer service life, to improve strength and resilience and to allow for high compression loads (see Application of Reinforced Rubber Sheets).

Response to Arguments
Applicant’s arguments, see page 3-6, filed 02/24/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kikuchi (US 20170036691 A1).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568.  The examiner can normally be reached on Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH BROWN/Primary Examiner, Art Unit 3658